Weldon, J.,
delivered the opinion of the court:
The counsel for the claimant, in the statement of his cause of action, concedes that this case is similar to the case of Forbes v. The United States (17 C. Cls. R., 132); and that “ it is here made necessary, with a view to a recovery in this case, to show that the court erred in the Forbes Case.”
That case was not taken to the Supreme Court, the sum involved not being sufficient in amount to authorize an appeal to the Supreme Court. The doctrine of stare deeieis, as has been said by a distinguished writer, “is not always to-be relied upon.” Courts frequently find it necessary to overrule cases in order to conform to principle, and are not loth to do so, unless, upon the faith of former decisions, rights have accrued and property has become vested on the strength of judicial finding.
As but one decision, and that not upon a question of property, so as to become a rule of ownership, is asked to be overruled, the court is left free to examine its former adjudication, and announce the result of subsequent investigation and renewed thought.
*75Three members of the court, as at present organized, participated in the decision which we are now asked to reconsider- and change, and by the assistance of additional judges the case of Forbes has been examined in the light of the very able brief filed by the counsel for the claimant; but we find no reason to depart from the law as announced by this court in the opinion of Chief-Justice Drake, and therefore we are compelled to dismiss the petition of the claimant.
Nott, J., did not sit in this case and took no part in the decision.